09-10156-mew     Doc 9496    Filed 02/17/21 Entered 02/17/21 12:26:06    Main Document
                                        Pg 1 of 11



 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ________________________________________________
 In re                                                  :   Chapter 11
                                                        :
 TRONOX INCORPORATED, et al.,                           :   Case No. 19-10156 (MEW)
                                                        :   Confirmed Cases
                                  Debtor.               :
 ________________________________________________:
 TRONOX INCORPORATED,                                   :
 TRONOX WORLDWIDE LLC                                   :
 f/k/a Kerr-McGee Chemical Worldwide LLC,               :
 and TRONOX LLC f/k/a Kerr-McGee Chemical, LLC,         :
                                                        :
                                  Plaintiffs,           :
        v.                                              :   Adv. Pro. 09-1198 (MEW)
                                                        :
 KERR-McGEE CORPORATION, et al.,                        :
                                                        :
                                  Defendants.           :
 ________________________________________________:
 THE UNITED STATES OF AMERICA,                          :
                                                        :
                                  Plaintiff-Intervenor, :
                                                        :
        v.                                              :
                                                        :
 TRONOX, INC.,                                          :
 TRONOX WORLDWIDE LLC, TRONOX LLC,                      :
 KERR-McGEE CORPORATION, and                            :
 ANADARKO PETROLEUM CORPORATION,                        :
                                                        :
                                  Defendants.           :
 ________________________________________________:

                 BENCH DECISION DENYING MOTION TO REOPEN
                 CHAPTER 11 CASE AND ADVERSARY PROCEEDING

 APPEARANCES:

 ORTIZ & ORTIZ, LLP
 Counsel for the NAACP
 Astoria, New York
    By: Norma Ortiz, Esq.
09-10156-mew      Doc 9496      Filed 02/17/21 Entered 02/17/21 12:26:06   Main Document
                                           Pg 2 of 11



 WILBUR COLOM, ESQ.
 Special Counsel to the NAACP
 Columbus, Mississippi
    By: Wilbur Colom, Esq.

 KEATING MUETHING & KLEKAMP PLL
 Counsel for Tronox Incorporated Tort Claims Trust
 Cincinnati, Ohio
    By: Robert G. Sanker, Esq.
        Bethany P. Recht

 UNITED STATES DEPARTMENT OF JUSTICE
 Counsel for Plaintiff-Intervenor United States of America
 Washington, D.C.
   By: Alan S. Tenenbaum, Esq.
   -and-
 New York, New York
   By: Robert Yalen, Esq.
       Peter Aronoff, Esq.
       Lawrence Fogelman, Esq.

 MORGAN, LEWIS & BOCKIUS LLP
 Counsel for Anadarko and Kerr-McGee Entities
 Washington, D.C.
    By: Thomas R. Lotterman, Esq.
        Duke McCall, III, Esq.
    -and-
 Philadelphia, PA
    By: Matthew C. Ziegler, Esq.

 BRYAN CAVE LEIGHTON PAISNER LLP
 Counsel for the Trustee
 New York, New York
   By: Philip Karmel, Esq.
       David Unseth, Esq.
       Khaled Tarazi, Esq.

 ARENT FOX LLP
 Counsel for Cynthia Brooks, President of
 Greenfield Environmental Trust Group
 Boston, Massachusetts
   By: Nicholas Nesgos, Esq.




                                                2
09-10156-mew       Doc 9496      Filed 02/17/21 Entered 02/17/21 12:26:06            Main Document
                                            Pg 3 of 11



 GEORGIA OFFICE/ATTORNEY GENERAL
 Counsel for the Georgia Attorney General
 Atlanta, Georgia
    By: Whitney Groff, Esq.

 HON. MICHAEL E. WILES
 UNITED STATES BANKRUPTCY JUDGE

        This is the final version of a bench decision that I announced in open court on February

 10, 2021. This final version has been edited to correct errors in transcription and inadvertent

 errors and omissions that I made in the course of my dictation.

        I have before me a motion by the National Association for the Advancement of Colored

 People (the “NAACP”) to reopen adversary proceeding number 09-01198 and also to reopen the

 chapter 11 cases of Tronox Incorporated and its affiliates, and to permit the NAACP to intervene

 as an interested party. That was the original relief that was specified, though it has changed a bit

 and now seems to be mostly a request for discovery, as I will discuss.

        Tronox Incorporated and its affiliates filed voluntary chapter 11 petitions on January 12,

 2009. The Court confirmed the first amended joint plan of reorganization for the debtors (the

 “Plan”) on November 30, 2010. The confirmation order and the Plan incorporated the terms of

 an Environmental Claims Settlement Agreement that had been filed in November 2010 and that

 had been negotiated by the debtors with various United States agencies, the Navajo Nation, 22

 states and a number of municipalities. The effectiveness of that settlement agreement was

 delayed pending the expiration of a public comment period that was required under the relevant

 environmental laws. The comment period expired, and the final versions of the Environmental

 Claims Settlement Agreement and of the Trust documents were approved on February 14, 2011,

 almost exactly ten years ago.




                                                  3
09-10156-mew       Doc 9496      Filed 02/17/21 Entered 02/17/21 12:26:06             Main Document
                                            Pg 4 of 11



        The Environmental Claims Settlement Agreement resolved the monetary claims that had

 been asserted by various governmental entities for past and prospective environmental cleanup

 costs and other claims under environmental laws. The Plan and the Environmental Claims

 Settlement Agreement created five separate trusts which the parties have referred to, collectively,

 as the “Environmental Response Trusts.” The Trusts received funding in the amount of $270

 million at the time of confirmation. They were also entitled to receive 88 percent of the proceeds

 of a separate adversary proceeding that had been commenced against Kerr-McGee Corporation,

 Anadarko Petroleum Corporation and other defendants; I will refer to that adversary proceeding

 as the “Anadarko Litigation.” The Anadarko Litigation challenged some corporate transactions

 that pre-dated the Tronox bankruptcy case, and alleged that Tronox and its predecessors had

 transferred assets in ways that turned out to be fraudulent as to creditors. The Plan also

 established a litigation trust that was responsible for pursuing the fraudulent transfer claims in

 the Anadarko Litigation.

        Each of the Environmental Response Trusts took title to some contaminated or

 potentially contaminated properties. Each governing Trust document, and the Environmental

 Claims Settlement Agreement as well, designated a particular government authority to act as the

 lead agency with respect to each separate Trust. In some instances the Trust documents also

 designated an additional non-lead agency. The Trust documents state quite clearly that the

 governmental entities are the sole beneficiaries of the Trusts.

        Each Trust can only expend funds pursuant to budgets that are approved by the

 governmental entities who are the beneficiaries. The Trusts may not hire contractors or sell

 properties without governmental approval. They must make their books and records available to

 the governmental entities who are the beneficiaries of the Trusts. In short, oversight of the



                                                   4
09-10156-mew       Doc 9496      Filed 02/17/21 Entered 02/17/21 12:26:06             Main Document
                                            Pg 5 of 11



 Trusts is vested with the governmental entities who were the creditors in the bankruptcy case and

 for whose benefit the Trusts were established. The Environmental Claims Settlement Agreement

 also says explicitly that it does not create rights in or grant causes of action to any person who is

 not a party to the agreement.

        I should also note that the debtors’ estates retained no interest in the properties or assets

 that were transferred to the various Trusts, or any control or stake in how the funds are used.

 The arrangements, from the point of view of the debtors and their estates, just resolved the

 monetary claims against them.

        In its motion, the NAACP has asked to reopen the Tronox bankruptcy cases and the

 Anadarko adversary proceeding and for permission to intervene in both. It has express concerns

 about the operations of the Trusts, and it has explained that the purpose of intervention is to

 ensure that the settlement funds “reach the communities of color damaged by Kerr-McGee and to

 assure the funds are spent for their intended purposes.”

        Certain facts are not in dispute. The NAACP was not a party to the Anadarko Litigation.

 It did not object to the settlement of that litigation when the settlement occurred in 2015.

 Similarly, the NAACP did not file a claim in the bankruptcy cases. It did not file a notice of

 appearance, and it did not oppose the confirmation of the Plan, or the approval of the

 Environmental Claims Settlement Agreement, or the terms of the Trusts when they were

 approved in 2011. The NAACP does not contend that it is or was a creditor of any of the debtors

 or an equity owner or a “party in interest” as that term is used in the Bankruptcy Code.

        It was not clear in the initial motion papers just what relief the NAACP sought. In its

 reply papers, the NAACP has stated that it does not wish to challenge the settlement of the

 Anadarko case and does not want to modify any of the Orders that were actually entered by the



                                                   5
09-10156-mew        Doc 9496      Filed 02/17/21 Entered 02/17/21 12:26:06            Main Document
                                             Pg 6 of 11



 Court in the main bankruptcy case, although it has suggested that in in future it may seek relief

 that would require changes to some of those orders. In the first instance, the NAACP has said it

 wants to take discovery as to how the Trusts have used funds and how they have made decisions

 about cleanup contracts and cleanup activities. The NAACP has suggested in its reply papers

 that it would determine after such discovery just what further proceedings it might be entitled to

 bring. While specific claims and requests for relief have not been asserted, the NAACP has

 made clear that it believes there are issues as whether the trustees have abided by their fiduciary

 duties and also that the structures of the Trusts are “irredeemably flawed” and should be

 changed.

         Objections to the motion have been filed by some of the Trusts, by entities who were

 defendants in the Anadarko Litigation, and by the Office of the United States Attorney for the

 Southern District of New York. As the objectors have noted and as I noted during argument,

 there are a host of procedural problems with the motion that the NAACP has filed and with the

 relief that it seeks from this court.

         The NAACP seeks to reopen the adversary proceeding against Kerr-McGee and

 Anadarko. However, that proceeding has nothing to do with the actions by the Trusts that the

 NAACP has criticized. The Anadarko litigation was just a funding vehicle for the Trusts, and

 the settlement for the Anadarko litigation was approved long ago. There is no reason at all why

 that adversary proceeding either could or should be reopened. There is no challenge to the

 settlement terms, nor has any ground been identified that would enable the NAACP, as a

 nonparty, to reopen that long closed litigation.

         As to the bankruptcy case itself: cases may be reopened to administer assets of an estate,

 but the Trusts here are not assets of the estate. The estates have no interest in the assets that were



                                                    6
09-10156-mew       Doc 9496      Filed 02/17/21 Entered 02/17/21 12:26:06              Main Document
                                            Pg 7 of 11



 transferred to the trusts and the estates are not beneficiaries of the trust. The administration of

 estate assets is therefore not a ground for reopening the bankruptcy case.

        The NAACP wants discovery, but as a general matter, parties have discovery rights only

 in connection with an actual claim or proceeding. There are circumstances under 2004 of the

 Federal Rules of Bankruptcy Procedure under which I may authorize discovery as to the acts and

 conduct of a debtor or as to matters that affect the administration of the estate. See Fed. R.

 Bankr. P. 2004. But the requested discovery here involves acts of the Trusts and the Trust

 beneficiaries, not acts of the debtors. The requested discovery also involves the Trusts’ use of

 assets that ceased to be parts of the estates when they were transferred to the Trusts and in which

 the estates retained no interest. Rule 2004 therefore would not support the requested discovery.

 I have no other authority, to my knowledge, that would authorize me to permit discovery in aid

 of a legal claim that has not yet been filed and that has not been described in very specific terms

 in the papers.

        To the extent the NAACP has asked to intervene in an already pending proceeding, it is

 not at all clear just what proceeding it seeks to reopen and in which it would like to intervene. In

 bankruptcy terminology, the chapter 11 cases were “cases” and the individual contested matters

 and adversary proceedings were “proceedings” within those cases. The confirmation of the Plan

 in 2010 was a contested matter and therefore was a “proceeding.” However, section 1144 of the

 Bankruptcy Code makes clear that a confirmation order cannot be revoked except upon a

 showing that the order was procured by actual fraud, and even then the request for revocation

 must be made within 180 days after the entry of the confirmation order. 11 U.S.C. § 1144. I do

 not have any allegation of fraud here, and almost 10 years have passed between the entry of the

 confirmation order and the filing of the NAACP’s motion.



                                                   7
09-10156-mew       Doc 9496      Filed 02/17/21 Entered 02/17/21 12:26:06              Main Document
                                            Pg 8 of 11



        The Court reserved jurisdiction in the confirmation order and in the Plan to issue some

 relief at the request of the Trusts or their stated beneficiaries if it became necessary or

 appropriate to interpret the Environmental Claims Settlement Agreement or the Trust documents.

 But the parties to the settlement agreement and the parties to the Trusts have not sought any help

 in interpreting or construing them. Nor has the NAACP really identified any term of the

 settlement agreement or the Trust documents that is in controversy, or that is ambiguous, or that

 needs to be construed or interpreted, or about which the NAACP would have standing to seek an

 interpretation.

        The Court also reserved authority to enforce the settlement agreement and the Trust

 documents, but again the parties to the settlement agreement and the trust documents have not

 asked this Court to enforce any of the terms, and in fact the NAACP has not really done so

 either. The NAACP has stated that it wants to enforce what it interprets as the mission of the

 trusts, but in reality, the transactions that were approved by this Court just resolved the

 governmental entities’ monetary claims against the estate. The Trusts hold money and come up

 with plans at the direction of the government. There is nothing about the particular transactions

 that this Court approved or that were presented for this Court’s approval that needs to be

 enforced or that indeed anybody is trying to challenge.

        To some extent, it appears that the NAACP eventually may want to seek modifications to

 the confirmed Plan and to the Environmental Claims Settlement Agreement and to the

 governance provisions that were approved for the Trusts that were established under the Plan,

 perhaps even giving the NAACP and not just the governmental agencies some oversight powers

 as to the Trusts. But the NAACP has not cited any authority that would suggest that any such

 modifications to the terms of an approved settlement agreement could be made almost 10 years



                                                    8
09-10156-mew       Doc 9496       Filed 02/17/21 Entered 02/17/21 12:26:06              Main Document
                                             Pg 9 of 11



 later at the behest of someone who was not even a party to the particular claims and contested

 matters that gave rise to the settlement.

        The settlement also was incorporated into the confirmed Plan. The NAACP was not a

 proponent of that Plan and it was not a party in interest in the bankruptcy case, and it has cited no

 authority pursuant to which it would be entitled to seek a modification of the terms of the Plan or

 of the transactions and agreements established as part of the Plan. The Environmental Response

 Trusts were set up for the exclusive benefits of various governmental claimants, and the sole

 beneficiaries of the Trusts do not include any private citizens or the NAACP itself. Modification

 of the terms of the Trusts to include other beneficiaries, or to change the persons who are entitled

 to control the actions of the Trusts, would effectively be a modification of the Plan itself. It is far

 too late for any such modifications, and no authority has been cited as to how those

 modifications could be warranted under the Bankruptcy Code.

        The NAACP’s real complaint is about the ways the Trusts are using funds. It is not even

 clear if that is a criticism of the Trusts themselves or whether it is a criticism of the various

 federal and state agencies who are the beneficiaries of the Trusts. However, there is nothing in

 the Bankruptcy Code or the terms of the confirmed Plan or the Trust documents that puts any of

 that under my control or supervision. A bankruptcy court is a court of limited jurisdiction. It

 does have jurisdiction over proceedings that are related to an underlying bankruptcy case, and

 while a case is pending (and before confirmation of a plan) that jurisdiction normally

 encompasses proceedings that might have an impact on the estate. However, once a plan has

 been confirmed a bankruptcy court only has “related to” jurisdiction if a dispute has a close

 nexus to the bankruptcy case – for example, if the dispute requires the interpretation of a plan or

 if the plan retains jurisdiction over the dispute. See Stillwater Liquidating LLC v. Net Five Palm



                                                    9
09-10156-mew       Doc 9496      Filed 02/17/21 Entered 02/17/21 12:26:06            Main Document
                                           Pg 10 of 11



 Pointe, LLC (In re Stillwater Asset Backed Offshore Fund Ltd.), 559 B.R. 563, 573-74 (S.D.N.Y.

 2016). In this case, the use of money by the Trusts does not involve the estates and does not

 affect the estates. Nor are the Trusts’ uses of funds matters over which the Court reserved any

 jurisdiction. How governments or any other creditors use the funds that they receive in

 distributions from bankruptcy cases is up to those creditors and is not subject to a bankruptcy

 court’s control or oversight.

         Private citizens and private organizations may have rights under environmental laws or

 other non-bankruptcy laws to challenge the conduct of governmental agencies, or perhaps the

 conduct of Trusts that are effectively under the control of the government agencies as their sole

 beneficiaries. If a private citizen or organization thinks that the government agency or the

 relevant trust is acting wrongfully and in violation of some other legal duty (whether under the

 federal constitution, other federal statute, state law or common law), a citizen or organization

 may pursue whatever remedies they have under non-bankruptcy laws. But those complaints are

 not bankruptcy issues, and they are not made bankruptcy issues just because some of the

 underlying money originally came from distributions in a bankruptcy case. The issues raised

 here do not relate to the administration of the bankruptcy estate and I have no jurisdiction over

 them.

         I am not expressing any views about the merits one way or the other of the NAACP’s

 claims. If there is truth to them, then they are obviously very serious accusations, but I do not

 have any evidence one way or the other as to whether they are correct or whether they are not.

 The only thing I can resolve today is that those complaints really need to be made under other

 laws, and are not grounds for seeking any relief in this particular court or for reopening the

 bankruptcy case or the Anadarko adversary proceeding.



                                                  10
09-10156-mew       Doc 9496      Filed 02/17/21 Entered 02/17/21 12:26:06              Main Document
                                           Pg 11 of 11



        The objectors have also challenged the NAACP’s standing to seek relief. They have

 noted that the NAACP does not allege that it has suffered any concrete or particularized injury,

 or that it is a beneficiary of the Trusts. I think there is merit to those contentions, but probably

 do not need to reach them in light of the comments that I have already made. I concur with the

 objections that have been stated in opposition to the motion, and the motion is therefore denied.

        An order denying the motion to reopen the bankruptcy case and the adversary proceeding

 was entered on the docket on February 11, 2021 in both proceedings. See Adv. Pro. No. 09-1198

 at ECF No. 701; and Bankruptcy Case 09-10156 at ECF No. 9495.

 Dated: New York, New York
        February 17, 2021

                                                s/Michael E. Wiles
                                                UNITED STATES BANKRUPTCY JUDGE




                                                   11
